IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ALEX AND KIRA CHARLTON,            : No. 587 MAL 2020
INDIVIDUALLY AND AS PARENTS AND    :
NATURAL GUARDIANS OF G.C., A       :
MINOR,                             : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
                Petitioners        :
                                   :
                                   :
          v.                       :
                                   :
                                   :
STEVEN M. TROY, D.O., HAN OB-GYN   :
ASSOCIATES OF DELAWARE COUNTY,     :
HEALTH ACCESS NETWORK,             :
DELAWARE COUNTY MEMORIAL           :
HOSPITAL AND CROZER-KEYSTONE       :
HEALTH SYSTEM,                     :
                                   :
                Respondents

ALEX AND KIRA CHARLTON,            : No. 588 MAL 2020
INDIVIDUALLY AND AS PARENTS AND    :
NATURAL GUARDIANS OF G.C., A       :
MINOR,                             : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
                Petitioners        :
                                   :
                                   :
          v.                       :
                                   :
                                   :
STEVEN M. TROY, D.O., HAN OB-GYN   :
ASSOCIATES OF DELAWARE COUNTY,     :
HEALTH ACCESS NETWORK,             :
DELAWARE COUNTY MEMORIAL           :
HOSPITAL AND CROZER-KEYSTONE       :
HEALTH SYSTEM,                     :
                                   :
                Respondents        :


                              ORDER
PER CURIAM

      AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.

      Additionally, Pennsylvania Association of Justice’s Application of Amicus Curiae

for Leave to File Statement in Support of Allowance of Appeal is GRANTED.




                       [587 MAL 2020 and 588 MAL 2020] - 2